DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1 and 3 have been amended. Claims 15-20 are new. Claims 1-20 are pending.
Status of Previous Rejections
The rejections of Claims 1-14 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, have been withdrawn in view of the amendment.
The rejections of Claims 1, 3-4, 6-7, 9 and 13-14 under 35 U.S.C. 103 as being unpatentable over US’779 (US 2013/0285779, hereinafter “US’779”) are maintained.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-4, 6-7, 9 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over US’779 (US 2013/0285779, hereinafter “US’779”).
Regarding claim 1, US’779 teaches a ferrite sintered magnet, comprising: a main phase formed of ferrite having a hexagonal magnetoplumbite crystalline structure; a grain boundary phase and a third phase (Abstract; [0121] to [0137]). US’779 discloses that the third phase contains La, Ca, and Fe, in which an atomic ratio of La is higher than that of the main phase, and the atomic ratio of La is higher than an atomic ratio of Ca (See Table 2), which meets the first subphase limitation recited in claim 1. US’779 further discloses that the grain boundary phase contains La, Ca, Si, and Fe, in which an atomic ratio of Ca is higher than an atomic ratio of La, and the atomic ratio of Fe is lower than that of the main phase (See Table 2). Fig. 6 shows that the grain boundary phase accounts for about 1% of the total area, which meets the recited area ratio of the second subphase in claim 1.
US’779 is silent on the atomic ratio of B relative to an atomic ratio of Fe in the second subphase. However, US’779 discloses that H3BO3 powder or B2O3 powder is added to the powder mixture ([0092]), followed by calcination ([0121]), which is the same method of incorporating boron into the magnet as disclosed by the applicants (Compare paragraphs [0121] to [0122] of US’799 with Paragraphs [0056] to [0071]). In view of the fact that US’799 teaches a method of making a magnet that is very similar to the method of instant Specification, one of ordinary skill in the art would expect that the prima facie case of either anticipation or obviousness has been established.” In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  See MPEP 2112.01 I.
Regarding the amended feature in claim 1, Fig. 6 of US’779 shows that the grain boundary phase (i.e. second subphase) accounts for about 1% of the total area. US’779 discloses that the volume ratio of the third phase (i.e. first subphase) is 0.5-5 % ([0066]). Thus, US’779 covers a scope that the volume ratio of the grain boundary phase (i.e. second subphase) is larger than the volume ratio of the third phase (i.e. first subphase). Thus, claim 1 is obvious over US’779.  
Regarding claim 3, US’779 discloses that the volume ratio of the third phase is 0.5-5 % ([0066]), which meets the limitation recited in claim 3.
Regarding claims 4, 6-7 and 9, US’779 is silent on the presence of CaB2O4. However, US’779 discloses that H3BO3 powder or B2O3 powder is added to the powder mixture of CaCo3, La(OH)3 powder, Fe2O3 powder and Co3O4 powder, followed by calcination ([0121]), which is the same method of incorporating boron into the magnet as disclosed by the applicants (Compare paragraphs [0121] to [0122] of US’799 with Paragraphs [0056] to [0071]). In view of the fact that US’799 teaches a method of making a magnet that is very similar to the method of instant Specification, one of ordinary skill in the art would expect that the magnet of US’779 to meet the limitation 2O4 is present in the second subphase and the area ratio of CaB2O4 is less than or equal to 2% as recited in the instant claims. “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  See MPEP 2112.01 I.
Regarding claims 13-14, US’779 discloses a motor and a generator made of the magnet ([0147]), which meets the limitations recited in the instant claims.
Allowable Subject Matter
Claims 2, 5, 8, 10-12 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 05/07/2021 have been fully considered but they are not persuasive. 
First, the applicants argued that Fig. 6 of US ’779 shows parts d, e, f, and i as the third phase (which the Office Action analogizes to the claimed “first subphase”). See US ’779 at para. [0130]. As is clearly evident in Fig. 6 of US ’779, the area ratio of the third phase is larger than the grain boundary phase. As such, it cannot be said that US ’779 discloses or suggests at least “the area ratio of the second subphase is larger than an area ratio of the first subphase, on the cross-sectional surface,” as now recited in claim 1.


Second, the applicants argued as shown in Table 1 at paragraph [0093] of the specification in the present application, Manufacturing Example 4 uses 0.14% by mass of B2O3. More B2O3 is necessary to increase the area ratio of the second subphase up to 1% in accordance with the data shown in Tables 1 and 2 of the specification. On the other hand, US ’779 discloses in Example 1 using only 0.1% by mass of H3BO3. Applicant notes that 0.14% by mass of B2O3 in Manufacturing Example 4 of the present application corresponds to 0.25% by mass of H3BO3 in view of B amount. Thus, the amount of B used in US ’779 is substantially lower than in the present application. Additionally, US ’779 discloses that “[t]he amount of H3BO3 added is . . . most preferably about 0.2% by mass.” US ’779 at para. [0092]. Therefore, US ’779 would appear to teach away from increasing the amount of H3BO3 and increasing the area ratio of the second subphase.
In response, US’779 discloses that H3BO3 amount is 0.1-0.3 mass% ([0092]), which encompasses the amount of B2O3 used by the applicants. Thus, the recited phase content is obvious over US’779. “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by prima facie case of either anticipation or obviousness has been established.” In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  See MPEP 2112.01 I.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xiaowei Su whose telephone number is (571)272-3239.  The examiner can normally be reached on 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 5712721401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/XIAOWEI SU/Primary Examiner, Art Unit 1733